DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to an energy storage system of a vehicle system, classified in B60K 1/04.
II. Claims 12-18, drawn to an electric vehicle, classified in B60L 50/00.
III. Claims 19-20, drawn to a non-transitory computer readable medium, classified in H02J 7/00041.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to related product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed invention I, recited an energy storage system. Invention II, recite an electric vehicle and invention III, recite a non-transitory computer readable medium. Inventions I, II and III are distinct from each other.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Searching in group I, does not require to search in group II or group III, because each group can be patentable by itself.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Paul Tanpitukpongse on 7/6/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “suitably sized in power output to solely and independently drive at least the drive system” is not clear, what is suitably sized refer to.
Regarding claim 1, the phrase “cause the processor to: control the direction, amount, rate of energy flow” are not clear, whether the claim is a method claim of the processor. The claim can not be in combination with an apparatus claim and a method claim.
Regarding claim 1, the phrase “control the direction, amount” are not clear, what kind of direction and amount refer to.
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record don’t disclose an energy storage system of a vehicle system or another system, comprising a fixed energy storage module configured to provide power to at least a drive system comprising one or more electrical motors or other type of one or more loads. The fixed 5 energy storage module is suitably sized in power output to solely and independently drive at least the drive system. The energy storage system also comprises a set of exchangeable energy storage modules configured to provide power to at least the drive system. The set of exchangeable energy storage modules is suitably sized in power output to solely and independently drive at least the drive system. The energy storage system also comprises a multi-mode controller. The multi-mode controller has a processor and memory having instructions stored thereon, wherein execution of the instructions by the processor, cause the processor to control the direction, amount, rate of energy flow from at least one exchangeable energy storage module of the set of exchangeable energy storage modules to the15 drive system in a first mode, determine when the at least one exchangeable energy storage module has a discharge rate corresponding to a maximum allowable discharge rate for the at least one exchangeable energy storage module when directing energy flow to the drive system,20 determine available power associated with the energy flow of the at least one exchangeable energy storage module as the at least one exchangeable energy storage module directs energy flow to the drive system. The multi-mode controller also has a processor and memory having instructions stored thereon, wherein execution of the instructions by the processor, cause the processor to control the direction, amount, or rate of energy flow from the fixed energy storage module to the drive system in a second mode based on the determination that the25 at least one exchangeable energy storage module has a discharge rate corresponding to a maximum allowable discharge rate for the at least one exchangeable energy storage module and control the direction, amount, or rate of energy flow from the at least one exchangeable energy storage to the fixed energy storage module in a third mode30 based on the determined available power associated with the energy flow of the at least one exchangeable energy storage.

Page 24 Attorney Docket No. 10025-255US1  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/           Primary Examiner, Art Unit 3618